The plaintiff in error, Clarence Squires, was convicted on a charge of unlawfully conveying eight quarts of whisky and was sentenced to be confined for a period of sixty days in the county jail and to pay a fine of one hundred and fifty dollars and costs. From the judgment entered, an appeal was taken by filing in this court on November 10, 1915, a petition in error with case-made.
The evidence for the state shows that the defendant carried a sack containing eight quarts of whisky from a negro dance hall in the south part of the city of Shawnee to a point on the street as alleged in the information.
The sufficiency of the evidence to sustain the verdict is the only question presented.
Upon a careful examination of the evidence we are not convinced that it is insufficient to sustain the verdict. The judgment appealed from is therefore affirmed. Mandate forthwith.